Exhibit 10.3
WARRANT NO. XXX
TRI-ISTHMUS GROUP, INC.
(A Delaware Corporation)
 
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
 
Effective: March 3, 2009
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.
THIS CERTIFIES THAT, for value received, XXXXXXXXXXX, a XXXXXXXXXXX, or its
registered assigns (“Holder”), is entitled to purchase, subject to the
conditions set forth below, at any time or from time to time during the Exercise
Period (as defined in Section 1.2 below), XXXXXXXXXX (XXXXX) shares (“Shares”)
of fully paid and non-assessable common stock, par value $0.01 per share (the
“Common Stock”), of Tri-Isthmus Group, Inc., a Delaware corporation (the
“Company”), at the per share purchase price (the “Warrant Price”) set forth in
Section 1.1 below, subject to the further provisions of this Warrant.
1. EXERCISE OF WARRANT
The terms and conditions upon which this Warrant may be exercised, and the
Shares subject hereto may be purchased, are as follows:
1.1 Warrant Price. The Warrant Price shall be $0.75 per Share, subject to
adjustment as provided in Section 4 below.
1.2 Method Of Exercise. Holder may at any time beginning on the effective date
of this Warrant and for three (3) years from such date of effectiveness, or such
later date as the Company may in its sole discretion determine (the “Exercise
Period”), exercise in whole or in part the purchase rights evidenced by this
Warrant. Such exercise shall be effected by:
(a) the surrender of this Warrant, together with a duly executed copy of the
form of notice of exercise attached hereto as Exhibit A, to the Secretary of the
Company at its principal offices;

 





--------------------------------------------------------------------------------



 



(b) the payment to the Company, by cash, certified or cashier’s check payable to
Company’s order or wire transfer to the Company’s account, of an amount equal to
the aggregate Warrant Price for the number of Shares for which the purchase
rights hereunder are being exercised. Alternatively if then permitted under
applicable securities laws, Holder may exercise this Warrant by delivering to
the Company: (i) a properly executed notice of exercise together with a copy of
irrevocable instructions (“Broker Instructions”) to a FINRA-member securities
broker to promptly deliver to the Company cash or a check payable to the Company
in the full amount of the Warrant Price for the total number of Shares being
purchased against the Company’s delivery of the Shares for which this Warrant is
exercised (if the Holder and the securities broker comply with such procedures
and enter into such agreements of indemnity and other agreements as the Company
may reasonably prescribe as a condition of that payment procedure) or
(ii) shares of Common Stock, free and clear of any and all liens, claims and
encumbrances, having an aggregate Fair Market Value (as defined herein below)
equal to the full amount of the Warrant Price for the total number of Shares
being purchased. The Holder may also make payment in any combination of the
permissible forms of payment described in the preceding sentence. Additionally,
if then permitted under applicable securities laws, if the Fair Market Value of
the Shares at time of exercise is greater than the Warrant Price, the Holder may
exercise this Warrant or any portion hereof by indicating on the notice of
exercise that the Holder elects to exercise this Warrant on a net exercise basis
(“Net Exercise Basis”). The Company shall then issue to the Holder a number of
Shares determined using the following formula:

         
X =
  Y (A-B)    
 
  A    

where

              X =  
the number of Shares to be issued to the Holder.
      Y =  
the number of Shares covered by this Warrant in respect of which the net
exercise election is made pursuant to this Section.
      A =  
the Fair Market Value of one Share, as determined in accordance with the
provisions hereof, as of the date this Warrant is exercised.
      B =  
the Warrant Price in effect as of the date this Warrant is exercised.

Fair Market Value of a share of Common Stock (for purposes of this section)
means (a) if the Shares are traded on a national securities exchange, the
average of the closing prices for the twenty (20) trading days prior to the date
this Warrant is exercised; (b) if the Shares are traded on the OTC Bulletin
Board or another market or quotation system, or the prices for the shares are
published on the “Pink Sheets” operated by the Pink Sheets LLC, the average of
the closing bid and ask prices posted for the Shares during the twenty (20)
trading days prior to the date this Warrant is exercised; or (c) if the primary
market for such Shares is not an exchange or quotation system, the fair market
value thereof as shall be determined in good faith using appropriate valuation
methods by the Board of Directors of the Company as of the date this Warrant is
exercised; and
(c) the delivery to the Company, if necessary in the discretion of counsel for
the Company, to assure compliance with the Securities Act of 1933, as amended
(the “Securities Act”), and applicable state securities laws, of an instrument
executed by holder certifying that the Shares are being purchased solely for the
account of Holder and not with a view to any resale or distribution in violation
of the Securities Act or applicable state securities laws.

 

2



--------------------------------------------------------------------------------



 



1.3 Issuance Of Shares and New Warrant. If the purchase rights evidenced by this
Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to Holder. If
the purchase rights evidenced by this Warrant are exercised only in part, the
Company shall also deliver to Holder at such time a new Warrant evidencing the
purchase rights regarding the number of Shares (if any) for which the purchase
rights under this Warrant remain unexercised and continue in force and effect.
All new Warrants issued in connection with the provisions of this Section 1.3
shall bear the same date as this Warrant and shall be substantially identical in
form and provisions to this Warrant except for the number of Shares purchasable
thereunder. Each person in whose name any certificate for Shares is to be issued
shall for all purposes be deemed to have become the holder of record of such
Shares on the date on which this Warrant was surrendered and payment of the
Warrant Price was made, irrespective of the date of delivery of such stock
certificate, except that if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares at the close of business on the
next succeeding date on which the stock transfer books are open.
2. TRANSFERS
2.1 Transfers. This Warrant and all rights hereunder are transferable in whole
or in part by the Holder subject to the provisions of Section 7 below. The
transfer shall be recorded on the books of the Company upon (i) the surrender of
this Warrant (together with a duly executed and endorsed copy of the form of
transfer certificate attached hereto as Exhibit B) to the Secretary of the
Company at its principal offices, and (ii) the payment to the Company of all
transfer taxes and other governmental charges imposed on such transfer. In the
event of a partial transfer, the Company shall issue to the several holders one
or more appropriate new Warrants.
2.2 Registered Holder. Each holder of this Warrant agrees that until such time
as any transfer pursuant to Section 2.1 above is recorded on the books of the
Company, the Company may treat the registered Holder of this Warrant as the
absolute owner.
2.3 Form Of New Warrants. All new Warrants issued in connection with transfers
of this Warrant shall bear the same date as this Warrant and shall be
substantially identical in form and provisions to this Warrant except for the
number of Shares purchasable thereunder.
3. NO FRACTIONAL SHARES
Notwithstanding any adjustment (as required hereby) to the number of Shares
purchasable upon the exercise of this Warrant, the Company shall not be required
to issue any fraction of a Share upon exercise of this Warrant. If, by reason of
any change made pursuant to Section 4 below, the Holder would be entitled, upon
the exercise of any rights evidenced hereby, to receive a fractional interest in
a Share, the Company shall, upon such proper exercise of this Warrant, purchase
such fractional interest for an amount in cash equal to the Fair Market Value of
such fractional interest, determined as of the date of such exercise of this
Warrant.

 

3



--------------------------------------------------------------------------------



 



4. ANTIDILUTION PROVISIONS
4.1 Stock Splits And Combinations. If the Common Stock shall at any time be
subdivided into a greater number of shares, then the number of Shares
purchasable upon exercise of this Warrant shall be proportionately increased and
the Warrant Price shall be proportionately decreased; and, conversely, if the
Common Stock shall at any time be combined into a smaller number of shares, then
the number of Shares purchasable upon exercise of this Warrant shall be
proportionately reduced and the Warrant Price shall be proportionately
increased. Any adjustments under this Section 4.1 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
4.2 Reclassification, Exchange and Substitution. If the Common Stock shall be
changed into shares of any other class or classes of stock or other securities
of the Company, whether by capital reorganization, reclassification, or
otherwise, Holder shall, upon exercise of this Warrant, be entitled to purchase
for the same aggregate consideration, in lieu of the Shares that Holder would
have become entitled to purchase but for such change, such number, class and
series of securities of the Company as would have been issuable in connection
with such event to a holder of that number of shares of Common Stock purchasable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification or other change. The Warrant Price shall be appropriately
adjusted to reflect that reorganization, reclassification or other change. Any
adjustments under this Section 4.2 shall become effective at the close of
business on the date such change of the Common Stock into shares of any other
class or classes of stock or other securities of the Company becomes effective.
4.3 Reorganizations, Mergers, Consolidations Or Sale Of Assets. If at any time
there shall be a reorganization involving the Common Stock (other than a stock
split, combination, reclassification, exchange, or subdivision of shares
provided for in Sections 4.1 and 4.2 above) or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company’s assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, lawful provision shall be made so
that Holder shall thereafter be entitled to receive upon exercise of this
Warrant, in accordance with the terms hereof, in lieu of the Shares that Holder
would have become entitled to purchase but for such event, such other securities
or property of the Company, or of the successor corporation resulting from such
event, to which Holder would have been entitled in such reorganization, merger,
consolidation or sale if this Warrant had been exercised immediately before that
reorganization, merger, consolidation or sale. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of Holder after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Price then in effect and number of Shares purchasable
upon exercise of this Warrant) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant. The Company shall provide Holder with
at least twenty (20) days’ prior written notice of any of the events described
in the first sentence of this Section 4.3.
4.4 Adjustments of Other Distributions. If the Company shall at any time declare
and pay or deliver to the holders of Common Stock a distribution payable in
securities of other persons, evidences of indebtedness issued by the Company or
other persons, assets (excluding cash dividends) or options or rights, in any
case of a kind not referred to above, then, upon exercise of this Warrant,
Holder shall be entitled to receive a proportionate share of any such
distribution as though Holder was the holder of the number of shares of Common
Stock into which this Warrant may be exercised as of the record date fixed for
the determination of the holders of Common Stock entitled to receive such
distribution.
4.5 Certificate as to Adjustments. In the case of each adjustment (including a
readjustment) under this Section 4, the Company will promptly, and in any event
within thirty (30) days after the event requiring the adjustment, compute such
adjustment in accordance with the terms hereof and deliver or cause to be
delivered to Holder a certificate describing in reasonable detail the event
requiring the adjustment and setting forth such adjustment and the calculations
and results of such adjustment.

 

4



--------------------------------------------------------------------------------



 



4.6 Reservation of Stock Issuable Upon Exercise. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock such number of shares of Common Stock as shall from time to time be
sufficient to effect the exercise of this Warrant. If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.
4.7 Method of Calculation. All calculations under this Section 4 shall be made
to the nearest one hundredth of a share.
5. RIGHTS PRIOR TO EXERCISE OF WARRANT
This Warrant does not entitle Holder to any of the rights of a stockholder of
the Company, including (without limitation) the right to receive dividends or
other distributions, to vote or consent, or to receive notice as a stockholder
of the Company. If, however, at any time prior to the expiration of this Warrant
and prior to its exercise,
(a) the Company shall declare any dividend payable in any securities upon
outstanding shares of Common Stock or make any other distribution (other than a
regular cash dividend) to the holders of shares of Common Stock;
(b) the Company shall offer to the holders of shares of Common Stock any
additional shares of Common Stock or securities convertible into or exchangeable
for shares of Common Stock or any right to subscribe for or purchase any
thereof; or
(c) a dissolution, liquidation or winding-up of the Company (other than in
connection with a reorganization, consolidation, merger, or sale of all or
substantially all of its assets as an entirety) shall be approved by the
Company’s Board of Directors,
then, in any one or more of such events the Company shall give notice in writing
of such event to Holder, at its address as it shall then appear on the Company’s
records, at least twenty (20) days prior to the date fixed as a record date or
the date of closing the transfer books for the determination of the stockholders
entitled to such dividends, distribution, or subscription rights, or for the
determination of stockholders entitled to vote on such proposed dissolution,
liquidation or winding-up. Such notice shall specify such record date or the
date of closing the transfer books, as the case may be.
Any failure to give such notice or any defect therein, however, shall not affect
the validity of any action taken in connection with such dividend, distribution
or subscription rights, or such proposed dissolution, liquidation or winding-up.
6. SUCCESSORS AND ASSIGNS
The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns and Holder and its
successors and permitted assigns.

 

5



--------------------------------------------------------------------------------



 



7. RESTRICTED SECURITIES
To enable the Company to comply with the Securities Act and applicable state
securities laws, the Company may require Holder, as a condition of the transfer
or exercise of this Warrant, to give written assurance satisfactory to the
Company that this Warrant, or in the case of an exercise hereof the Shares, are
being acquired for its own account, for investment only, with no view to the
distribution of the same in violation of the Securities Act or applicable state
securities laws. Any disposition of all or any portion of this Warrant or the
Shares shall not be made unless and until:
(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
(b) Holder has (i) notified the Company of the proposed disposition and
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition, and (ii) furnished the Company with an opinion of
counsel, satisfactory to the Company, that such disposition will not require
registration of such securities under the Securities Act and applicable state
securities laws.
Holder acknowledges that this Warrant is, and each of the Shares issuable upon
the exercise hereof will be, a restricted security, and that the certificate or
certificates evidencing such Shares will bear a legend substantially similar to
the following:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under the securities laws of any state.
They may not be sold, transferred or otherwise disposed of in the absence of an
effective registration statement covering these securities under such Act or
laws, or an opinion of counsel satisfactory to the Company and its counsel that
registration is not required thereunder.”
8. LOSS OR MUTILATION
Upon receipt by the Company of satisfactory evidence of the ownership of and the
loss, theft, destruction, or mutilation of this Warrant, and (i) in the case of
loss, theft, or destruction, upon receipt by the Company of indemnity
satisfactory to it, or (ii) in the case of mutilation, upon receipt of this
Warrant and upon surrender and cancellation of this Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant representing the right to
purchase an equal number of Shares.
9. NOTICES
All notices, requests, demands and other communications under this Warrant shall
be in writing and shall be deemed to have been duly given on the date of receipt
(or refusal of receipt) if delivered personally or by courier by the party to
whom notice is to be given, or on the earlier of the third business day after
the date of mailing or receipt if mailed to the party to whom notice is to be
given by first class mail, registered or certified, postage prepaid, and
properly addressed as follows: if to Holder, at its address as shown in the
Company’s records; and if to the Company, at its principal office. Either party
may change its address for purposes of this Section 9 by giving the other party
written notice of the new address in the manner set forth above.

 

6



--------------------------------------------------------------------------------



 



10. GOVERNING LAW; JURISDICTION
This Warrant shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Warrant and all disputes arising hereunder shall be governed by, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Any suit, action or proceeding seeking to
enforce any provision of, or based on any dispute or matter arising out of or in
connection with, this Warrant must be brought in the state and federal courts
located in Los Angeles, County, California. The Company and the Holder each
(a) consent to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding,
(b) irrevocably waive, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum, (c) will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(d) will not bring any action relating to this Warrant in any other court.
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized as of March 3, 2009.

            TRI-ISTHMUS GROUP, INC.
      By:           DAVID HIRSCHHORN        Chief Executive Officer   

 

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE OF EXERCISE
Tri-Isthmus Group, Inc.
9663 Santa Monica Boulevard, Suite 959
Beverly Hills, CA 90210
Gentlemen:
The undersigned,                                         , hereby elects to
purchase, pursuant to the provisions to the foregoing Warrant held by the
undersigned,                      shares of the Common Stock, par value $0.01
(the “Common Stock”), of Tri-Isthmus Group, Inc.
The undersigned (check one and complete):
 _____  herewith encloses the Warrant and cash or a certified or cashier’s check
(drawn in favor of the Company) in the amount of $                     in
payment of the Warrant Price.
 _____  herewith encloses the Warrant and a copy of the applicable Broker
Instructions, as defined in Section 1.2 of the Warrant.
 _____  herewith encloses the Warrant and hereby elects to exercise the Warrant
on a Net Exercise Basis in accordance with the provisions of Section 1.2 of the
Warrant.
The undersigned hereby represents and warrants as follows:
(a) the undersigned is acquiring such shares of the Common Stock for its own
account for investment and not for resale or with a view to distribution thereof
in violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the “Securities Act”); and
(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and, if an entity, was not
organized for the purpose of acquiring the Warrant or such shares of the Common
Stock. The undersigned’s financial condition is such that it is able to bear the
risk of holding such securities for an indefinite period of time and the risk of
loss of its entire investment. The undersigned has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.
Please issue a certificate or certificates for such shares of the Common Stock
in the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:
 
 
 
 
If said number of shares of the Common Stock shall not be all the shares of the
Common Stock issuable upon exercise of the attached Warrant, a new Warrant is to
be issued in the name of the undersigned for the remaining balance of such
shares of the Common Stock less any fraction of a share of the Common Stock paid
in cash pursuant to Section 3 of the attached warrant.
DATED:                    ,                     

         
 
  Signature:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       

 





--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT FORM
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares of
Common Stock set forth below:

     
Name and Address of Assignee
  No. of Shares
Common Stock
 
   
 
   
 
   

and does hereby irrevocably constitute and appoint as Attorney
                                                         
                        to register such transfer on the books of
                                         
                                        maintained for the purpose, with full
power of substitution in the premises.
Dated:                                         ,                     

         
 
       
 
       
 
 
 
   
 
       

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alternation or enlargement or any change whatsoever.

 

